Exhibit 10.10

SERIES 2010-A LOCKBOX PROCESSING AGREEMENT

March 25, 2010

Regulus Group II LLC (“Processor”), AmeriCredit Financial Services, Inc.
(“AmeriCredit”) and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), agree as follows:

1. Servicing Arrangements. AmeriCredit, as Servicer (the “Servicer”), AFS SenSub
Corp., as Seller (“Seller”), AmeriCredit Automobile Receivables Trust 2010-A
(the “Trust”) and the Trustee entered into a Sale and Servicing Agreement dated
as of March 25, 2010 (as amended, supplemented and otherwise modified from time
to time, the “Sale and Servicing Agreement”), relating to the Receivables (as
such term is defined in the Sale and Servicing Agreement), pursuant to which the
Receivables were sold, transferred, assigned, or otherwise conveyed to the
Trust. The Sale and Servicing Agreement contemplates the engagement of a
processor for lockbox services, and the Indenture contemplates that the Lockbox
Account (as defined herein) will be assigned and pledged to the Trust Collateral
Agent. The Sale and Servicing Agreement does not include specific terms for the
provision of data processing services of remittance items. Such terms are set
forth in this Lockbox Processing Agreement (the “Agreement”). For avoidance of
doubt, Processor is not a depository institution. All capitalized terms used
herein and not otherwise defined herein shall have the meanings specified in the
Sale and Servicing Agreement.

2. Remittance Processing Services. In order to provide a means of collection of
the Receivables which will allow the Trustee to receive the proceeds of the
Receivables and related security without AmeriCredit or its Affiliates having
access to the funds, the parties hereto agree for the benefit of the Trustee
that the processing services (the “Service(s)”) of Processor will be used for
the collection and the deposit of remittances related to the Receivables and
related security.

3. Customer Remittances. Obligors of the Receivables will be directed by
AmeriCredit to forward their remittances to Processor at a post office address
(the “Lockbox”) assigned by Processor and established in AmeriCredit’s name.
Processor may only change the address of the Lockbox upon (i) thirty (30) days
prior written notice to AmeriCredit, the Trustee and the Insurer and (ii) prior
written consent of AmeriCredit. Processor, acting for the exclusive benefit of
the Trustee, shall have unrestricted and exclusive access to the mail directed
to this address. AmeriCredit agrees to notify Processor thirty (30) days in
advance of any change in Obligor remittance statements and/or mailing schedule.

4. Collection of Mail. Processor will collect mail from the Lockbox at regular
intervals each business day, but not less than two times daily.

5. Endorsement of Items. Processor will process, on behalf of AmeriCredit,
checks and other deposited items that appear to be for deposit to the credit of
AmeriCredit or its Affiliates in accordance with Processor’s Lockbox Processing
Agreement and Instructions, or other applicable agreement and related service
terms (individually and collectively, the “Regulus Documentation”), as
appropriate.



--------------------------------------------------------------------------------

6. Credit of Funds to Account.

(a) Processor will process the checks and other deposited items and credit the
total amount to the account described below (the “Lockbox Account”). The Lockbox
Account will be established at JPMorgan Chase Bank, N.A. (ABA No.: 122100024) as
account number 662633171 in the name of the Trust. The Lockbox Account will be
maintained by and all banking functions will be provided by JPMorgan Chase Bank,
N.A.

(b) Unless otherwise directed by the Trustee (with the written consent of the
Insurer), AmeriCredit agrees that all collected funds on deposit in the Lockbox
Account shall be transferred from the Lockbox Account within two Business Days
by wire transfer in immediately available funds to the following account: Wells
Fargo Bank, National Association, Account No. 0001038377 f/b/o 82340501; ABA
No. 121000248 (the “Collection Account”).

7. Regulus Documentation.

(a) This Agreement supplements, rather than replaces, the Regulus Documentation,
terms and conditions, and other standard documentation in effect from time to
time with respect to the Lockbox or the services provided by Processor in
connection therewith. The Regulus Documentation will continue to apply to the
Lockbox and such services, and the respective rights, powers, duties,
obligations, liabilities and responsibilities of the parties thereto and hereto,
to the extent not expressly conflicting with the provisions of this Agreement
(however, in the event of any such conflict, the provisions of this Agreement
shall control). Prior to issuing any instructions, the Trustee shall provide
Processor with such documentation as Processor may reasonably request to
establish the identity and authority of the individuals issuing instructions on
behalf of the Trustee. The Trustee may request the Processor to provide other
services with respect to the Lockbox; however, if such services are not
authorized or otherwise covered under the Regulus Documentation, Processor’s
decision to provide any such services shall be made in its sole discretion
(including without limitation being subject to AmeriCredit and/or the Trustee
executing the Regulus Documentation or other documentation as Processor may
require in connection therewith).

(b) As of the date of this Agreement, AmeriCredit has provided the Controlling
Party with a copy of the current Regulus Documentation. Following any material
change to the Regulus Documentation, AmeriCredit will provide the revised
Regulus Documentation to the Controlling Party within thirty (30) days. The
Insurer and its successors and assigns shall be a third-party beneficiary to the
provisions of the Regulus Documentation, and shall be entitled to rely upon and
directly to enforce such provisions of the Regulus Documentation so long as no
Insurer Default shall have occurred and be continuing. The Trustee and its
successors and assigns shall be a third-party beneficiary to the provisions of
the Regulus Documentation, and shall be entitled to rely upon and directly to
enforce such provisions of the Regulus Documentation.

 

2



--------------------------------------------------------------------------------

8. Processor’s General Duties. Notwithstanding anything to the contrary in this
Agreement: (i) Processor shall have only the duties and responsibilities with
respect to the matters set forth herein as is expressly set forth in writing
herein and shall not be deemed to be an agent, bailee or fiduciary for any party
hereto; (ii) Processor shall be fully protected in acting or refraining from
acting in good faith without investigation on any notice, instruction or request
purportedly furnished to it by AmeriCredit or the Trustee in accordance with the
terms hereof, in which case the parties hereto agree that Processor has no duty
to make any further inquiry whatsoever; (iii) it is hereby acknowledged and
agreed that Processor has no knowledge of (and is not required to know) the
terms and provisions of the Sale and Servicing Agreement referred to in
Section 1 above or any other related documentation or whether any actions by the
Trustee, AmeriCredit or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent therewith; and (iv) Processor shall not
be liable to any party hereto or any other person for any action or failure to
act under or in connection with this Agreement except to the extent such conduct
constitutes its own willful misconduct or negligence.

9. Processing of Items. The provision of services shall be governed by the
Regulus Documentation or other applicable agreements and related service terms,
as may be amended from time to time, subject to the prior written consent to any
such amendments of a material nature by the Trustee, the Insurer and
AmeriCredit, which consents shall not be unreasonably withheld, conditioned or
delayed.

10. Trust Correspondence. Any envelopes collected from the Lockbox which contain
correspondence and other documents (including, but not limited to, certificates
of title, tax receipts, insurance policy endorsements and any other documents or
communications of or relating to the Receivables) will be sent to the Servicer
at its current address. Any enclosed payment(s), coupon(s) or check(s) will be
processed and deposited by Processor in accordance with the provisions of the
Agreement.

11. Confidentiality. Processor agrees that all information concerning the
Obligors of the Receivables which comes into Processor’s possession pursuant to
this Agreement, other than that which is already known by Processor or to the
general public, will be treated in a confidential manner.

12. Fees. Unless otherwise agreed by Processor, AmeriCredit shall pay Processor
the fees set forth for this Service in Processor’s most current Price List as in
effect from time to time, plus additional fees for the performance of services
beyond the terms of this Agreement, or resulting from increased expenses
incurred by the failure of AmeriCredit to furnish within a reasonable period of
time following a request by Processor, data in a form acceptable to Processor.
Processor shall look first to AmeriCredit for payment of such fees. If
AmeriCredit fails to pay Processor within thirty (30) days of receipt of invoice
but in any event no later than forty-five (45) days from the date of the
invoice, Processor will notify the Trustee in writing as soon as practicable and
provide to the Trustee a copy of such unpaid invoice. Subject to rights to
terminate this Agreement pursuant to Section 17, Processor will continue to
perform its services under this Agreement and the amount reflected in such
invoice will be paid to Processor by the Trustee out of funds in the Collection
Account on the next Distribution Date (as defined below), which follows by at
least three Business Days the date of giving such notice to the Trustee. Any
fees unpaid after such date will be considered unpaid fees. “Distribution Date”
means the sixth day of the following calendar month, or, if such day is not a
Business Day, the immediately following Business Day.

 

3



--------------------------------------------------------------------------------

13. Processor’s Liability for Nonperformance. In performing the Services,
Processor will exercise ordinary care and act in good faith. Processor shall be
deemed to have exercised ordinary care if its action or failure to act is in
conformity with general information technology processing standards. Processor’s
liability relating to its or its employees’, officers’ or agents’ performance or
failure to perform hereunder, or for any other action or inaction of Processor,
or its employees, officers or agents, shall be limited exclusively to the lesser
of (i) any direct losses which are caused by the failure of Processor, its
employees, officers or agents to exercise reasonable care and/or act in good
faith, and (ii) the face amount of any item, check, payment or other funds lost
or mishandled by the action or inaction of Processor. Under no circumstances
will Processor be liable for any general, indirect, special, incidental,
punitive or consequential damages or for damages caused, in whole or in part, by
the action or inaction of AmeriCredit or the Trustee, whether or not such action
or inaction constitutes negligence. Processor will not be liable for any damage,
loss, liability or delay caused by accidents, strikes, fire, flood, war, riot,
equipment breakdown, electrical or mechanical failure, acts of God or any cause
which is reasonably unavoidable or beyond its reasonable control. AmeriCredit
agrees that the fees charged by Processor for the performance of this Service
shall be deemed to have been established in contemplation of these limitations
on Processor’s liability. In addition, AmeriCredit agrees to indemnify and hold
Processor harmless from all liability on the part of Processor under this
Section 13 except such liability as is attributable to the gross negligence of
Processor.

14. Indemnification by AmeriCredit. AmeriCredit agrees to indemnify, defend and
hold Processor harmless from and against any and all damage, loss, cost, expense
or liability of any kind, including, without limitation, reasonable attorneys’
fees and court costs, which results, directly or indirectly, in whole or in
part, from any negligence and willful misconduct or infidelity of AmeriCredit or
any agent or employee of AmeriCredit, incurred in connection with this Agreement
or the Lockbox or any interpleader proceeding relating thereto or from Processor
acting upon information furnished by AmeriCredit under this Agreement.
AmeriCredit will remain liable for all indemnification under this Section 14
after its removal and/or resignation as Servicer.

15. Other Agreements. Processor shall not be bound by any agreement between any
of the other parties hereto irrespective of whether Processor has knowledge of
the existence of any such agreement or the terms and provisions thereof.

16. Records. This Agreement and the performance by Processor of the Services
hereunder shall not relieve Processor of any obligation imposed by law or
contract regarding the maintenance of records.

17. Amendment and Termination. This Agreement may only be amended in writing
signed by all parties to this Agreement and the Insurer. AmeriCredit or Trustee
may immediately terminate this Agreement for cause, provided, however, that a
similar agreement has been executed with a successor processor reasonably
acceptable to the Trustee and the Insurer or the Trustee and the Insurer have
consented to such termination. The Trustee may immediately terminate this
Agreement, at any time with the consent of the Insurer, and shall do so, at the
direction of the Insurer, upon written notice to the other parties hereto.
Otherwise, any party may terminate this Agreement on sixty (60) days’ prior
written notice to the others; provided, however, that AmeriCredit shall promptly
notify the Insurer of receipt of any such notice and shall arrange for
alternative lockbox processing services satisfactory to the Insurer prior to the
termination of the Services. Upon any termination of the Agreement,
(a) Processor will close the Lockbox and (b) Processor will process all mail
addressed to the Lockbox in the manner instructed by AmeriCredit in accordance
with the Regulus Documentation for a period of at least ninety (90) days after
the termination date, unless arranged otherwise between AmeriCredit and
Processor. After any termination, Processor’s fees with respect to the Services
it performs during such period shall be consistent with such fees at the time of
such termination.

 

4



--------------------------------------------------------------------------------

18. Successor Servicer. Each of Processor and the Trustee agrees that if the
Servicer has been terminated or resigns as Servicer, this Agreement shall not
thereupon terminate and the successor servicer appointed pursuant to the Sale
and Servicing Agreement shall succeed, except as otherwise provided herein, to
all rights, benefits, duties and obligations of the Servicer hereunder. Prior to
the termination or resignation of the Trustee or the Servicer, the Trustee or
the Servicer, respectively, shall provide notice to Processor in accordance with
the terms and conditions to which each of the Trustee or the Servicer,
respectively, is itself entitled upon termination or resignation.

19. Successor Processor. Any company or national banking association into which
Processor may be merged or converted or with which it may be consolidated, or
any company or national banking association resulting from any merger,
conversion or consolidation to which it shall be a party or any company or
national association to which Processor may sell or transfer all or
substantially all of its business (provided any such company or national banking
association shall be a company organized under the laws of any state of the
United States or a national banking association and shall be eligible to perform
all of the duties imposed upon it by this Agreement) shall be the successor to
Processor hereunder without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, that
Processor notify the Trustee, the Insurer and AmeriCredit of any such merger,
conversion or consolidation within 30 days of its occurrence.

20. Third Party Beneficiary. This Agreement shall inure to the benefit of the
Insurer, and all covenants and agreements in this Agreement shall be for the
benefit of and run directly to the Insurer, and the Insurer shall be entitled to
rely on and, subject to the limitations on liability set forth herein, enforce
such covenants to the same extent as if it were a party to this Agreement;
provided, however, that, notwithstanding this provision, the liability of
Processor under this Agreement shall not under any circumstances exceed the
respective liability of Processor in the absence of any such third-party
beneficiary.

21. Governing Law. This Agreement shall be governed by the laws of the State of
Texas. All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to Lockbox or this Agreement.

22. Notices. All written notices required by this Agreement shall be delivered
or mailed to the other parties at the addresses set forth below or to such other
address as a party may specify in writing.

 

Processor:    Regulus Group II LLC    2012 Corporate Lane, Suite 108   
Naperville, IL 60563    Attention: President & CEO

 

5



--------------------------------------------------------------------------------

   With a copy to:    Rosensteel Law    90 Park Avenue, 17th Floor    New York,
New York 10016    Attention: Edward M. Rosensteel, Esq. AmeriCredit:   
AmeriCredit Financial Services, Inc.    801 Cherry Street, Suite 3500    Fort
Worth, Texas 76102    Attention: Chief Financial Officer Trustee:    Wells Fargo
Bank, National Association    Sixth Street and Marquette Avenue    MAC N9311-161
   Minneapolis, Minnesota 55479    Attention: AmeriCredit Automobile Receivables
Trust 2010-A Insurer:    Assured Guaranty Corp.    31 West 52nd Street    New
York, New York 10019    Attention: Senior Vice President, Transaction Oversight

23. Bankruptcy. Processor hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of the Notes and all
amounts owed under the Indenture and the Sale and Servicing Agreement
(including, without limitation, amounts owed to the Insurer), Processor will not
institute against or join with any other person in instituting against the Trust
or the Seller, any proceeding or file any petition against the Trust or the
Seller under any bankruptcy, insolvency or similar law for the relief or aid of
debtors (including, without limitation, Title 11 of the United States Code or
any amendment thereto), seeking the dissolution, liquidation, arrangement,
reorganization or similar relief of the Trust or the Seller or the appointment
of a receiver, trustee, custodian or liquidator of the Trust or the Seller, or
issue any writ, order, judgment warrant of attachment, execution or similar
process against a substantial part of the property, assets or business of the
Trust or the Seller. This covenant shall survive the termination of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

PROCESSOR:   AMERICREDIT: REGULUS GROUP II LLC   AMERICREDIT FINANCIAL SERVICES,
INC. By:  

/s/ Kathleen Hamburger

    By:  

/s/ Susan B. Sheffield

  Name:   Kathleen Hamburger       Name:   Susan B. Sheffield   Title:   Chief
Executive Officer and President       Title:   Executive Vice President,
Structured Finance TRUSTEE:      

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

      By:  

/s/ Marianna C. Stershic

          Name:   Marianna C. Stershic           Title:   Vice President        

[Series 2010-A Lockbox Processing Agreement]